Citation Nr: 1147348	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability rating for service-connected low back disability with degenerative disc disorder, to include the question of propriety of a reduction in a disability rating to 20 percent disabling for the period from March 1, 2008.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1973 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the 40 percent rating assigned for the Veteran's low back disability from 40 percent to 20 percent, effective March 1, 2008.  The Veteran disagreed and perfected his appeal.  The Veteran did not request an increased rating in excess of the pre-reduction rating of 40 percent, so no increased rating claim is on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington DC.


FINDINGS OF FACT

1.  The Veteran was given proper due process notice as to the procedures and rights under 38 C.F.R. § 3.105, as it relates to implementation of a reduction of ratings for the service-connected low back strain disability.

2.  For the entire rating period under appeal, the Veteran's low back strain disability with degenerative disc disorder has been manifested by, at worse, flexion limited to 85 degrees, extension 0 to 10 degrees, and right and left lateral flexion to 25 degrees, with the subjective complaint of pain during all movement.  There was no radiation, no muscle spasms, and no muscle atrophy.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

3.  At the time of the reduction, the evidence did demonstrate improvement in the Veteran's low back disability sufficient to warrant the reduction of the 40 percent rating. 


CONCLUSION OF LAW

The criteria for a restoration of a 40 percent disability rating for service-connected low back strain with degenerative disc disorder have not been met from March 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.105(e), 3.159, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As to the restoration/propriety of a reduction appeal for the service-connected low back strain with degenerative disc disorder, the Board notes that such an appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2011).  For this reason, the notice and assistance provisions of the VCAA do not apply to this claim. 

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for service-connected low back strain disability.  Specifically, a September 2007 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the September 2007 proposal also informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i) (2011).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a December 2007 rating decision, the subject of this appeal.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the December 2007 reduction rating decision provided that, 60 days following the December 2007 decision, which the RO determined to be March 1, 2008, the reduction would take effect. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Rating Reduction Criteria

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

For disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, as in this case, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c). 

In determining whether the 40 to 20 percent reduction was proper in this case, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction. 

Reduction/Restoration Analysis

The Veteran contends generally that the reduction of the lumbar spine disability rating was improper and that the 40 percent evaluation should be restored.  See January 2008 statement.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) instructs to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5242 is for degenerative arthritis of the spine, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In a recent decision, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 provided for the possibility of a rating based on painful motion of a joint, regardless of whether the disability in question was arthritis or not.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Having reviewed the evidence of record, the Board finds that for the entire rating period under appeal the symptomatology of the Veteran's low back strain with degenerative disc disorder more nearly approximates the criteria for a 20 percent rating.  In December 2002 the Veteran was afforded a VA spine examination.  He had a normal gait, though some muscle spasms in the lower back.  He could flex to 90 degrees and had 20 degrees of extension as well as 30 degrees of right and left lateral flexion.  

In a December 2004 VA spine examination, the Veteran reported that he had pain all of the time, then 5/10 in severity.  His then current treatment of physiotherapy had provided no relief, though daily Vicodin did provide some relief.  Upon physical examination, the straight leg raising was negative.  He could extend the back to 30 degrees, flex to 100 degrees, and rotary movement to the left 70 degrees and to the right 70 degrees.  The Veteran reported pain throughout.  The VA examiner found no radiation.  Muscle tone was normal, as was his gait.  There was no limitation with repetitive use and no additional limitation during flare-up.  The Veteran reported walking one to two miles three times a week.  His lumbar spine did not compromise his ability to walk and he did not use any assistive devices.  The VA examiner assessed degenerative disc disease of the lumbar spine with moderate symptoms and moderate disability.

VA medical treatment between the VA examinations was sporadic.  However, the Board observes in October 2005, the Veteran sought a primary care evaluation for the complaint of low back pain.  The Veteran repeatedly requested Hydrocodone during the interview.  The VA clinician found no evidence of pain during the objective examination and refused to prescribe hydrocodone to the Veteran.  

The Board observes that the July 2007 rating decision, that assigned the 40 percent disability evaluation as effective the December 2004 date of the VA spine examination, listed the December 2004 VA examination's measurement of the Veteran's flexion as to 30 degrees.  This was plainly a misreading of the December 2004 VA spine examination report, which indicated the Veteran's extension was measured to 30 degrees.  His flexion had been measured to 100 degrees.  Indeed, extension to 30 degrees is considered full extension.

In August 2007 the Veteran was afforded another VA spine examination.  The claims file was reviewed.  Again he reported constant pain, which he described as a throb and ache all the time.  He had not had any back surgery and reported that no clinician recommended surgery.  His range of motion was measured as 0 to 85 degrees of flexion, with pain experienced at L4-5, extension was measured as 0 to 10, right and left lateral flexion was measured 0 to 25 degrees with mild pain, and 0 to 20 degrees or right and left lateral rotation, again with mild pain felt at L4-5.  Straight leg raising was 0 to 60 degrees bilaterally, also with low back pain.  There was no radiation and no numbness in the legs.  He denied using a brace, though he used a cane to ambulate.  He had had zero incapacitating episodes.  There was no muscle atrophy or muscle spasms and negative footdrop, bilaterally.  There was normal strength in both lower extremities.  The VA examiner did not find any additional loss of range of motion with repetitive movement and active range of motion did not produce any weakness, fatigue, or incoordination.  This examiner also assessed degenerative disc disease and moderate disability. 
 
Having reviewed this evidence of record, the Board finds that, for the entire period under appeal, the Veteran's low back strain disability was sufficiently manifested by symptomatology more nearly meeting the criteria required for a 20 percent rating, specifically forward flexion of the thoracolumbar spine greater than 30 but not greater than 60.  As noted above, in evaluating a disability, VA must consider pain on use of any part of the musculoskeletal system and any pain that results from repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202. 

After considering the pertinent medical history, as detailed above, the Board finds that the RO's December 2007 rating action to reduce the Veteran's disability evaluation for low back strain with degenerative disc disorder from 40 percent to 20 percent was proper.  When viewed in total, the evidence of record warrants the conclusion that improvement has been demonstrated for the Veteran's lumbar spine disability.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The evidence shows that at the December 2004 VA examination the Veteran's forward flexion was 0 to 100 degrees.  The Veteran did complain of pain throughout all movement during the December 2004 examination; however, during an October 2005 clinical evaluation, after the Veteran had complained of low back pain, the VA clinician objectively determined there was no pain and refused to prescribe the requested pain medication.  The December 2004 VA examiner and the August 2007 VA examiner determined the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Neither 2004 or the 2007 VA examiner found radiating pain on movement, muscle spasms, or guarding severe enough to result in an abnormal gait.  

The Board finds that the Veteran does not meet the criteria for a 40 percent rating for the service-connected low back strain with degenerative disc disorder, and that the 20 percent rating encompasses the subjective reports of pain at both the December 2004 and August 2007 VA examinations in addition to the fairly consistent forward flexion range of motion measurements (100 degrees and 85 degrees, respectively).  The evidence makes it reasonably certain that improvement shown at the August 2007 VA medical examination will be maintained under the ordinary conditions of life. 

The Board has reviewed the record and finds that the reduction was proper.  The medical evidence of record that was used by the RO as the basis for the reduction shows improvement in the Veteran's service-connected low back strain with degenerative disc disorder.  These records show forward flexion was at best 0 to 100 degrees and at worst 0 to 85 degrees and that there was no radiating pain on movement and muscle spasm was absent.  The Veteran also reported that his low back strain disability interfered with daily activities, but the low back strain disability had not resulted in any incapacitations.  Because the records show that the Veteran's service-connected low back strain with degenerative disc disorder had improved, the Board finds that there is a basis in these records to conclude that the Veteran had attained improvement in the service-connected low back strain with degenerative disc disorder under the ordinary conditions of life.  See Brown, 
5 Vet. App. at 420-421; Schafrath, 1 Vet. App. at 594. 

Under these circumstances, the Board finds that the evidence of record at the time of the December 2007 rating decision supported reduction of the 40 percent evaluation assigned for the low back strain disability to 20 percent. 


ORDER

As the reduction to a rating of 20 percent from March 1, 2008 for low back strain with degenerative disc disorder was proper, restoration of a higher schedular rating is denied.

REMAND

The Veteran has raised the issue of entitlement to TDIU based on his current service-connected disability of a low back strain with degenerative disc disorder.  In a statement included on his May 2008 substantive appeal, the Veteran reported that, because of the medical problems that have resulted from his (back) injury, he has not been able to endure physical labor.    

Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extraschedular adjudication.  38 C.F.R. § 3.321(b)(1) (2011);  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for TDIU, and undertake any development necessary before adjudication.

2.  Adjudicate the issue of TDIU, including, if necessary, pursuant to § 3.321(b)(1), referral of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration. 

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


